Citation Nr: 1206472	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to the non-service-connected residuals of a back injury.

2.  Entitlement to service connection for status-post bilateral bunionectomy (claimed as nerve damage to the feet). 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, major depressive disorder, and panic disorder.

4.  Entitlement to service connection for residuals of a back injury.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for a right knee disorder.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1992.  The Veteran then served in the Reserves from March 1992 to November 1994.

The Veteran's psychiatric, fibromyalgia, back, and feet claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran's COPD and right knee claims come before the Board on appeal from a May 2008 rating decision of the VA RO in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The RO certified this appeal to the Board in January 2009.  Subsequently, the Veteran submitted additional lay and medical evidence.  However, she waived her right to have the RO initially consider this evidence in a November 2009 statement by her representative.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD and depression.  The United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current diagnoses and psychiatric complaints.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, in April 2008, the RO made a Formal Finding regarding the unavailability of the Veteran's Social Security Administration (SSA) records.  However, the RO only searched for SSA records under the last name of "[redacted]."  In a subsequent April 2008 letter, the Veteran stated that her SSA records were listed under the last name of "[redacted]."  The Veteran indicated that these records were relevant to her claims and she wanted them associated with the claims file.  Thereafter, the claims file (Virtual VA) contains a SSA letter dated in July 2009, which confirms that the Veteran is receiving SSA disability benefits under the last name of "[redacted]."  
The RO did not make an attempt to obtain the Veteran's SSA records under the alternate last name.  The Board finds that another attempt should be made by the RO/AMC to obtain potentially relevant SSA records.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2).

Second, a remand is required in order to afford the Veteran a VA examination/nexus opinion to determine whether her currently diagnosed status-post bilateral bunionectomy is related to service.  The Veteran was afforded a VA examination in August 2007.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran's bunions pre-existed her military service.  (Indeed, the August 1986 enlistment examination report shows bilateral bunions were noted upon entrance into service.)  The examiner then concluded that the Veteran's current feet difficulties are "less likely than not related to post operative changes based upon the lack of abnormal post operative changes on X-ray examination of the involved body portion, feet."  The examiner noted "status post bilateral bunionectomy that the patient had prior to her entering the United States military, just that she had the surgery while she was in the United States military.  Results consistent with the expected outcome without significant objective residuals."  The fact remains that the Veteran underwent two surgeries on her feet during service.  This opinion does not specifically address whether the Veteran's pre-existing bunions underwent an increase in severity in service, and if so, whether such increase was due to the natural progress of the disorder.  While some service treatment records note the Veteran underwent "elective" surgery, there are records that document that the Veteran complained of painful bunions that worsened in service.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (2011) (emphasis added).  Thus, the Board finds that another VA medical opinion is required to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Third, a remand is required in order to afford the Veteran a VA examination/nexus opinion to determine the etiology of her currently diagnosed acquired psychiatric disorder.  The Veteran was afforded a VA mental examination in August 2007.  Following a mental examination of the Veteran, the VA examiner diagnosed the Veteran with major depressive disorder and panic disorder.  The examiner then commented that the Veteran's current mental condition appears to have "a direct relationship to the events of losing her child [she lost custody of her child after service] and the consequences of her actions following the event."  The examiner maintained that she saw "no connection with [the Veteran's motor vehicle] accident while in the service, but rather a childhood history which was marked by abuse and with choices that she made in her personal life."  The Board observes that the Veteran has indicated that she suffers from psychological problems related to the in-service motor vehicle accident and personal problems, including "sexual harassment" she suffered from during service.  The December 1991 separation Report of Medical History shows the Veteran reported positive responses to the question of whether she ever had or had now frequent trouble sleeping and depression or excessive worry.  In the elaboration portion of the report the service examiner noted that the Veteran had lost weight (23 pounds in one month) which appeared to be anxiety related due to personal problems and that the Veteran felt depressed due to personal problems.  The VA examiner's opinion appears to indicate that the Veteran entered service with a psychiatric problem and the examiner does not address the Veteran's contention that she suffered from personal problems during service that caused psychological distress.  Thus, the Board finds that another medical opinion is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Also, as the Veteran has alleged personal assault, she is entitled to particularized notice of evidence that may substantiate her claim.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by VA examiners is necessary before the feet and psychiatric claims can be decided.  

Fourth, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of her claimed fibromyalgia, back disorder, right knee disorder, and COPD.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regard to current diagnoses, the Veteran was diagnosed with fibromyalgia by Dr. M.A.T., her private physician, in December 2006.  In regard to her COPD, in a November 2008 statement, the Veteran reported that she currently uses inhalers and takes breathing medication.  With respect to her back and right knee, the Veteran has reported experiencing pain in both areas throughout her appeal.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

In regard to in-service incurrences of these disorders, the Veteran reports that her fibromyalgia, back disorder, and right knee disorder are caused by her in-service motor vehicle accident in May 1991.  This car accident is documented in her service treatment records (STRs).  The Veteran's complaints of right knee pain and back pain immediately following the car accident are also documented in the STRs.  Additionally, throughout her appeal, the Veteran has asserted that her COPD, fibromyalgia, back disorder, and right knee disorder began during her active military service and have continued since that time.

Therefore, the claims file currently contains medical and lay evidence of current disorders and in-service incurrences of these disorders and lay evidence of an indication that such disorders are related to in-service events.  The Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of her claimed fibromyalgia, back disorder, right knee disorder, and COPD.  The Veteran has never been afforded a VA examination for these claims.  A VA examination is necessary to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Board observes that Wiregrass Medical Center, Dr. O.D.M., and Dr. M. & D.S. reported that no records were available on the Veteran, and "2nd Request" notices for records mailed to Dr. A.M. and Dr. M. in May 2007 received no response.  The Veteran was not provided notice of the foregoing in accordance with 38 C.F.R. § 3.159(e).  This notice deficiency must be corrected on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran another VCAA letter pertaining to personal assault cases (38 C.F.R. § 3.304(5)) in connection with the claim for service connection for an acquired psychiatric disorder in light of the Veteran's allegation of sexual harassment in service.   

Also, advise the Veteran that Wiregrass Medical Center, Dr. O.D.M., and Dr. M. & D.S. reported that no records were available on the Veteran, and that "2nd Request" notices for records mailed to Dr. A.M. and Dr. M. in May 2007 received no response in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain all SSA records pertaining to any disability benefits the Veteran has received. 

The RO/AMC should search for records pertaining to the Veteran under the last name of "[redacted]," "[redacted]," and "[redacted]."  

If no additional records are located, a written statement to that effect should be requested for incorporation into the record and notice given to the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).  

3.  After obtaining the above records, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine whether her status-post bilateral bunionectomy was aggravated in service.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing bunions on both feet underwent an increase in severity during her active military service?  The examiner is asked to consider the Veteran's contentions that wearing military boots "were killing [her] feet and [she] was advised that the surgery would help" and that the physical requirements (running, etc.) of her service worsened her bunions as well.  The examiner should also discuss the January 1988 and October 1991 in-service bunionectomy surgeries, and the December 1991 military separation examination that notes the surgeries and the residual scars.

(b)  If yes, is the increase in severity of the bunions clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After obtaining the above records, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine whether any acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, major depressive disorder, and panic disorder is related to service.  The VA examiner should thoroughly review the Veteran's VA claims file, including the December 1991 separation Report of Medical History and August 2007 VA examination report.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing chronic acquired psychiatric disorder?

(b)  If yes, was the pre-existing chronic acquired psychiatric disorder clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progress of the disease by such service?  The examiner should consider the Veteran's contention that in addition to the May 1991 motor vehicle accident, personal problems that arose during service caused her psychological problems.  

(c)  Is it at least as likely as not that any current chronic acquired psychiatric disorder (50 percent probability or greater) is etiologically related to any event in the Veteran's active military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the etiology of her currently diagnosed fibromyalgia.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed acquired fibromyalgia was (1) incurred during the Veteran's period of active duty or was (2) (i) caused by or (ii) aggravated (permanently worsened beyond the normal progress of the disorder) by the low back disability.  If the examiner finds that the fibromyalgia is aggravated by the low back disability, he/she should quantify the degree of aggravation, if possible.  The examiner should discuss the May 1991 motor vehicle accident.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his/her opinion, the examiner is asked to consider the lay statements and Internet articles currently contained in the claims file.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  After obtaining the above records, schedule the Veteran for an appropriate VA examination with an appropriate expert to determine the nature and etiology of her claimed COPD.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current COPD diagnosis or any other respiratory disorder.

(b)  If the Veteran has a current COPD or other respiratory diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disorder was incurred during the Veteran's period of active duty?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed right knee disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current right knee diagnosis.

(b)  If the Veteran has a current right knee diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed right knee disorder was incurred during the Veteran's period of active duty?  The examiner should discuss the May 1991 motor vehicle accident, and the Veteran's complaints of right knee pain following the accident.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed back disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current back diagnosis.

(b)  If the Veteran has a current back diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed back disorder was incurred during the Veteran's period of active duty?  The examiner should discuss the May 1991 motor vehicle accident, and the Veteran's complaints of back pain following the accident.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


